—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered January 11, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in third and seventh degrees, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, 9 to 18 years and 1 year, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of 6 to 12 years, 6 to 12 years and 1 year, and otherwise affirmed.
The court’s Sandoval ruling properly permitted the prosecution to question defendant about the fact that he was convicted of selling drugs in 1988 despite the similarity of this conviction to the crime charged in this case (see, People v Pavao, 59 NY2d 282, 292; People v Perez, 246 AD2d 335, lv denied 91 NY2d 1011).
We find the sentence excessive to the extent indicated. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.